DETAILED ACTION
	This application has been examined. Claims 1,3-22 are pending.  Claim 2 is cancelled.
 	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are moot in view of the new grounds for rejection. 

 DePrado-Douglas-Felton-Fok disclosed (re. Claim 1) a primary back-end processing platform;(DePrado-Paragraph 89, exchange system 900 )
an order taker server for front-end processing of a transaction (DePrado-Paragraph 84, a broker system 500 receiving instructions to place an order to buy or sell a security )   that submits the transaction to the primary back-end processing platform after conducting front-end processing. (DePrado-Paragraph 84, the broker system 500 submits the order to an exchange for matching and execution ) 
wherein performance data includes counts of successful request-response transactions performed (Fok- Paragraph 39, performance metric tables that are associated with the merchant's 210 transactions in a merchant performance metric database 224  include a merchant's fraud rate, a merchant's sales volume, a merchants transaction velocity (i.e., targeted sales over a period) )  by the primary back-end processing  platform and counts of unsuccessful request-response transactions performed by the primary back-end processing  platform (Felton-Paragraph 78, indicating that the requested web page is temporarily unavailable; second data 210 informing the user that they have been placed in a queue or virtual waiting room )

the circuit breaker, (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, when in an open state, placing transactions in a queue to prevent transactions from coming to the primary back-end processing platform when the circuit breaker is in the open state;(Felton- Paragraph 52,data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page )
 
While DePrado-Douglas-Felton-Fok substantially disclosed the claimed invention   DePrado-Douglas-Felton-Fok does not disclose (re. Claim 1) the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions.

Gocek Paragraph 18 disclosed wherein the number of concurrent requests is limited by rejecting incoming requests before insertion into the queue and/or by removing requests out of the queue.
Gocek Paragraph 15 disclosed wherein the queue utilization parameter is the number of served requests, the number of rejected requests, the ratio of rejected requests with respect to the total number of requests in a certain period of time.
Gocek disclosed (re. Claim 1) the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions.(Gocek-Paragraph 15, queue utilization parameter is the number of served requests, the number of rejected requests, the ratio of rejected requests with respect to the total number of requests in a certain period of time ) 
DePrado,Douglas,Felton and Gocek are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Gocek into DePrado-Douglas. The motivation for the said combination would have been implement a  enable the system to handle the requests without timeout of requests and allows the system to achieve maximum throughput.(Gocek-Paragraph 7, Paragraph 16)

The Applicant presents the following argument(s) [in italics]:
 	…if the main reference doesn’t have the element or claim limitation and the other references also fail to teach the element or claim limitation then it follows that the combination of references fails to teach all the elements…
 	  The Examiner respectfully disagrees with the Applicant. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant presents the following argument(s) [in italics]:
 	…  DePrado teaches using a computer system to monitor a market indicator…The market indicator is not monitored to prevent the crash of the broker system.…
 	  The Examiner respectfully disagrees with the Applicant. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies prevent the crash of the broker system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Priority
	This application claims benefits of priority from Provisional Application 62/335740 filed May 13, 2016.
 	The effective date of the claims described in this application is May 13, 2016.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions’.
The Applicant Remarks indicate Applicant Specification Paragraphs 26,28,30,32  as providing pertinent support for the claim limitations regarding ‘the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions’.  Upon inspection of the cited portions of the Specifications the Examiner does not detect sufficient guidance regarding ‘the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions’.  
 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claim 1 recites a claim limitation regarding ‘circuit breaker’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
circuit breaker” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The claimed “circuit breaker” appears to correspond to box 204 shown in Fig. 2 and is described in the Specification Page 8 Paragraph 28-30.  
 However, the Specification does not describe a specific algorithm detailing how the claimed function is performed or a separate and distinct ,well-known , physical structure (e.g., a switch) capable of performing the claimed function.  Thus, the means for performing the recited function is supported by only functional language in the Specification.  
 Since Applicant have not limited the claimed “circuit breaker” to a corresponding separate and distinct well-known physical structure clearly capable of performing the claimed function (e.g., a switch), or to a general purpose computer with a specific disclosed algorithm for performing the claimed function, the scope of the claimed circuit breaker appears to preempt any and all means for performing the recited functions.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez de Prado (USPGPUB  2012/0143741) hereinafter referred to as DePrado further in view of Douglas (USPGPUB 2014/0025535) further in view of Felton (USPGPUB 2014/0052835) further in view of Fok (USPGPUB 2012/0158566) further in view of Gocek (USPGPUB 2014/0122453) 
In regard to Claim 1
DePrado Paragraph 82 disclosed wherein trade timing processor 506 serves as a gateway to the exchange data interface 508, through which market orders are placed with an exchange system 300. The trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes. DePrado Paragraph 99 disclosed wherein predatory traders  that use "predatory" algorithms to execute their trades. DePrado Paragraph 102 disclosed a "dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity.
DePrado disclosed (re. Claim 1) a system comprising: a memory device with computer readable program code stored thereon; a communication device; 
a primary back-end processing platform;(DePrado-Paragraph 89, exchange system 900 )
an order taker server for front-end processing of a transaction (DePrado-Paragraph 84, a broker system 500 receiving instructions to place an order to buy or sell a security )   that submits the transaction to the primary back-end processing platform after conducting front-end processing. (DePrado-Paragraph 84,   the broker system 500 submits the order to an exchange for matching and execution ) 

a circuit breaker set to indicate the health of a primary platform; (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, Paragraph 89, using the informed trading metric (e.g., the VPIN metric or a function of VPIN) calculated by the system of FIG. 1 for controlling the pace at which orders are matched based on knowledge of a current value of an informed trading metric ) 

a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable code to: receive transactions from a user over a network; (DePrado-Paragraph 92, trading network interface 906 is configured to receive requests to buy and sell securities, including requests made on behalf of position takers and those made on behalf of market makers ) 
determine whether a circuit breaker is closed, (DePrado-Paragraph 84,Paragraph 98, determining whether the informed trading metric value exceeds an informed trading threshold  , Paragraph 102, provide information about the presence of predatory algorithms  and its impact) where a closed circuit breaker directs the transaction to a primary back-end platform for further processing; (DePrado-Paragraph 84, If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination ) 
receive a response from the primary platform; (DePrado-Paragraph 82, trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes ) 
determine whether the circuit breaker is open, (DePrado-Paragraph 84,Paragraph 98, determining whether the informed trading metric value exceeds an informed trading threshold  , Paragraph 102, provide information about the presence of predatory algorithms  and its impact)  where an open circuit breaker directs the system to set a transaction status to hold the transaction in the database for future processing; (DePrado-Paragraph 84, If the informed trading metric data exceeds the default threshold or the threshold indicated in the trading instructions (decision block 606), the broker system 500 delays the execution of the market order (step 610) until the value of the metric falls sufficiently. ) 

While DePrado substantially disclosed the claimed invention DePrado did not disclose (re. Claim 1) generating performance data related to the request-response, wherein performance data includes counts of successful and counts of unsuccessful transactions attempted at the primary platform; incorporate generated performance data into a metrics database and calculate the performance metrics that determine the setting for the circuit breaker; and set the circuit breaker for current conditions. 
While DePrado substantially disclosed the claimed invention DePrado did not disclose (re. Claim 1) wherein performance data includes counts of successful request-response transactions performed by the primary back-end processing platform and counts of unsuccessful request-response transactions performed by the primary back-end processing platform     
While DePrado substantially disclosed the claimed invention DePrado did not disclose (re. Claim 1) the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions.

Douglas Paragraph 72 disclosed wherein orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710.
Douglas disclosed (re. Claim 1) setting a transaction status to queued ( Douglas-Paragraph 72 , Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704…orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710) 
The Examiner notes wherein the Douglas order status of WAITLISTed or PENDING are equivalent to the claimed “setting a transaction status to queued”. 

DePrado and Douglas are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Douglas into DePrado.  The motivation for the said combination would have been to enable asynchronous order processing having the ability to scale out capacity by fast-provisioning order-taking servers to ensure that the user-experience goals are met by dynamically adjusting the server footprint based on actual experienced traffic.(Douglas-Paragraph 23)
While DePrado-Douglas substantially disclosed the claimed invention DePrado-Douglas did not disclose (re. Claim 1) generating performance data related to the request-response, wherein performance data includes counts of successful and counts of unsuccessful transactions attempted at the primary platform; incorporate generated performance data into a metrics database and calculate the performance metrics that determine the setting for the circuit breaker; and set the circuit breaker for current conditions. 
Felton Paragraph 77 disclosed queue engine 80 is configured to queue any number of clients (e.g., 95a-n) for any particular web page hosted by a host 100a. The 
Felton Paragraph 52 disclosed data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page; provide queue data (e.g., position in the queue, estimated wait time, etc.) to each of the clients in the queue; receive polling from the clients and provide updated queue data based on the polling.
Felton disclosed (re. Claim 1) generating performance data related to the request-response, (Felton-Paragraph 76, monitor performance data of the host 100a and provide this performance data to the queue agent 80 for determining expected wait times in the queue, Paragraph 63, The host 100a may be temporarily not available to handle the request for any reason, including it being overloaded by too many requests from clients  )   wherein performance data includes counts of successful and counts of unsuccessful transactions attempted at the primary platform; (Felton-Paragraph 65, the script causes the browser 110 to automatically contact the queue engine 80 and request inclusion in a queue associated with the web page that is the subject of the initial HTTP request (e.g., the web page requested at step "A") , Paragraph 83, In the event the HTTP server of the host is available, then at step 615 the host serves the requested web page to the client. On the other hand, when the HTTP server of the host is temporarily not available, then at step 620 the agent switches the HTTP server to token-based operating mode ) .
DePrado,Douglas and Felton are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Felton into DePrado-Douglas.  The motivation for the said combination would have been to enable intelligently handling web page requests when a host is temporarily unavailable. (Felton-Paragraph 17)
While DePrado-Douglas-Felton substantially disclosed the claimed invention DePrado-Douglas-Felton did not disclose (re. Claim 1) incorporating generated performance data into a metrics database and calculate the performance metrics.
Fok Paragraph 39 disclosed wherein server computer 206 also generates 219 and stores performance metric tables that are associated with the merchant's 210 transactions in a merchant performance metric database 224. The performance metrics may include, for example, a merchant's fraud rate, a merchant's sales volume, a merchants transaction velocity (i.e., targeted sales over a period), etc.  The stored performance metric tables within the merchant performance metric database 224 provide, for each merchant, a performance metric and corresponding transaction rate adjustment values.
Fok disclosed (re. Claim 1) incorporating generated performance data into a metrics database and calculate the performance metrics. (Fok- Paragraph 39,server computer 206 also generates 219 and stores performance metric tables that are associated with the merchant's 210 transactions in a merchant performance metric database 224. The performance metrics may include, for example, a merchant's fraud rate, a merchant's sales volume, a merchants transaction velocity (i.e., targeted sales over a period), etc.  The stored performance metric tables within the merchant performance metric database 224 provide, for each merchant, a performance metric and corresponding transaction rate adjustment values. ) 
DePrado,Douglas,Felton and Fok are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Felton into DePrado-Douglas. The motivation for the said combination would have been to enable the merchant to assess the factors (e.g., fraud rate, etc.) that bear the most impact on their determined transaction rate.   (Fok-Paragraph 46)
DePrado-Douglas-Felton-Fok disclosed (re. Claim 1) calculate the performance metrics (Fok- Paragraph 39,server computer 206 also generates 219 and stores performance metric tables that are associated with the merchant's 210 transactions in a merchant performance metric database 224. The performance metrics may include, for example, a merchant's fraud rate, a merchant's sales volume, a merchants transaction velocity (i.e., targeted sales over a period), etc.  The stored performance metric tables within the merchant performance metric database 224 provide, for each merchant, a performance metric and corresponding transaction rate adjustment values. )  that determine the setting for the circuit breaker; and set the circuit breaker for current conditions. (DePrado-Paragraph 89, pacing control provided by the system 900,Paragraph 94, degree of favoritism shown to buy orders may vary depending on the exact value of the informed trading metric , Paragraph 99, Monitoring a metric, Paragraph 36, As trade progresses, liquidity providers observe trades and are modeled as if they use Bayes rule to update their beliefs about the toxicity of the order flow)
DePrado-Douglas-Felton-Fok disclosed (re. Claim 1)  ‘opening the circuit breaker  (DePrado-Paragraph 89, pacing control provided by the system 900,Paragraph 94, degree of favoritism shown to buy orders may vary depending on the exact value of the informed trading metric , Paragraph 99, Monitoring a metric)   in response to the performance metric below a selected threshold indicative of poor performance at the primary platform’ (DePrado-Paragraph 5, elevated market levels of informed trading, or high levels of flow toxicity ,Paragraph 7, sets a buy or sell bias based on a time for which the value of an informed trading metric exceeds a threshold,  Paragraph 84, If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination )  and unsuccessful transactions at the primary back-end platform ( Douglas-Paragraph 72 , Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704 ) --  and  -- ‘ directing the ecommerce system to set a transaction status to queued and hold when the circuit breaker is in an open state’    ( Douglas-Paragraph 72 , Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704…orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710)
 
DePrado-Douglas-Felton-Fok disclosed (re. Claim 1) generate performance data indicative of the performance of the primary back-end platform , (Fok- Paragraph 39,server computer 206 also generates 219 and stores performance metric tables that are associated with the merchant's 210 transactions in a merchant performance metric database 224. The performance metrics may include, for example, a merchant's fraud rate, a merchant's sales volume, a merchants transaction velocity (i.e., targeted sales over a period), etc.  The stored performance metric tables within the merchant performance metric database 224 provide, for each merchant, a performance metric and corresponding transaction rate adjustment values. )  wherein performance data includes counts of successful  (Fok- Paragraph 39, performance metric tables that are associated with the merchant's 210 transactions in a merchant performance metric database 224  include a merchant's fraud rate, a merchant's sales volume, a merchants transaction velocity (i.e., targeted sales over a period), request-response transactions performed by the primary back-end platform (Felton-  Paragraph 83, In the event the HTTP server of the host is available, then at step 615 the host serves the requested web page to the client.)  and counts of unsuccessful request-response transactions (Felton-Paragraph 78, indicating that the requested web page is temporarily unavailable; second data 210 informing the user that they have been placed in a queue or virtual waiting room )   performed by  the primary platform;(Felton-Figure 5,Paragraph 66, queue data may include, for example, a unique identifier for this client 95a for this HTTP request, a position in the queue, and an estimated wait time in the queue. The Examiner notes wherein the position in the queue is a representation of the number of unsuccessful request-response transactions.  )
incorporate generated performance data into a metrics database and calculate a primary an ecommerce platform performance metric that determines the setting for the circuit breaker; (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, Paragraph 89, using the informed trading metric (e.g., the VPIN metric or a function of VPIN) calculated by the system of FIG. 1 for controlling the pace at which orders are matched based on knowledge of a current value of an informed trading metric )  and 
opening the circuit breaker in response to the primary back-end platform performance metric below a selected threshold indicative of poor performance (DePrado-Paragraph 79, system 500 mitigates these risks by delaying instructions to execute trades in adverse trading conditions , Paragraph 82, all trades will be halted unless specifically authorized to proceed, if the informed trading metric falls below the default value)  and unsuccessful request-response transactions at the primary back-end platform (DePrado-Paragraph 5, elevated market levels of informed trading, or high levels of flow toxicity ,Paragraph 7, sets a buy or sell bias based on a time for which the value of an informed trading metric exceeds a threshold,  Paragraph If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination ) to prevent transactions from coming to the primary back-end platform (DePrado-Paragraph 82, all trades will be halted unless specifically authorized to proceed, if the informed trading metric falls below the default value )   when the circuit breaker is open; (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, Paragraph 89, using the informed trading metric (e.g., the VPIN metric or a function of VPIN) calculated by the system of FIG. 1 for controlling the pace at which orders are matched based on knowledge of a current value of an informed trading metric ) and
directing the ecommerce system to stop sending transactions to the primary back-end platform when the circuit breaker is open. (DePrado-Paragraph 82, all trades will be halted unless specifically authorized to proceed, if the informed trading metric falls below the default value )   
place the transactions in a queue in response to the open circuit breaker; (Felton-Paragraph 78, indicating that the requested web page is temporarily unavailable; second data 210 informing the user that they have been placed in a queue or virtual waiting room )    and
Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704…orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710)
 While DePrado-Douglas-Felton-Fok substantially disclosed the claimed invention DePrado-Douglas-Felton-Fok does not disclose (re. Claim 1) the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions.

Gocek Paragraph 18 disclosed wherein the number of concurrent requests is limited by rejecting incoming requests before insertion into the queue and/or by removing requests out of the queue.
Gocek Paragraph 15 disclosed wherein the queue utilization parameter is the number of served requests, the number of rejected requests, the ratio of rejected requests with respect to the total number of requests in a certain period of time.
Gocek disclosed (re. Claim 1) the performance metric determined as the count of the unsuccessful request-response transactions divided by the sum of the successful request-response transactions and the unsuccessful request-response transactions.(Gocek-Paragraph 15, queue utilization parameter is the number of served requests, the number of rejected requests, the ratio of rejected requests with respect to the total number of requests in a certain period of time ) 
DePrado,Douglas,Felton and Gocek are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Gocek into DePrado-Douglas. The motivation for the said combination would have been implement a mechanism that actively avoids time-out situations, enable the system to handle the requests without timeout of requests and allows the system to achieve maximum throughput.(Gocek-Paragraph 7, Paragraph 16)


In regard to Claim 9 	 DePrado-Douglas-Felton-Fok-Gocek disclosed (re. Claim 9) a switch (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, Paragraph 89, using the informed trading metric (e.g., the VPIN metric or a function of VPIN) calculated by the system of FIG. 1 for controlling the pace at which orders are matched based on knowledge of a current value of an informed trading metric )  under the control of the order taker, (Felton- queue engine 80  ) wherein the instruction set enables the switch to place transactions in a queue in memory (Felton-Paragraph 65, script causes the browser 110 to automatically contact the queue engine 80 and request inclusion in a queue associated with the web page that is the subject of the initial HTTP request )  in response to the performance parameter for the primary processing trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes)  	In regard to Claim 10 	 DePrado-Douglas-Felton-Fok-Gocek disclosed (re. Claim 10)  disables the switch (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, Paragraph 89, using the informed trading metric (e.g., the VPIN metric or a function of VPIN) calculated by the system of FIG. 1 for controlling the pace at which orders are matched based on knowledge of a current value of an informed trading metric ) to direct transactions in a queue in memory (Felton- queue engine 80  ) to the primary processing platform in response to the performance parameter for the primary processing platform is above a distress level. (Felton-Paragraph 74, When the number of clients in the queue maintained by the queue engine 80 reaches zero, the agent 135 switches the host 100a to normal (e.g., non-token-based) operating mode in which page requests without tokens are handled by the HTTP server 130 in a conventional manner. )	In regard to Claim 11 	DePrado-Douglas-Felton-Fok-Gocek disclosed (re. Claim 11) disables the switch (DePrado-Paragraph 102,"dynamic circuit breaker", to incrementally adjust activity based on the level and direction of buy/sell toxicity, Paragraph 89, using the informed trading metric (e.g., the VPIN metric or a function of VPIN) calculated by the system of FIG. 1 for controlling the pace at which orders are matched based on knowledge of a current value of an informed trading metric )       to direct transactions to the primary processing platform in response to the performance parameter for the primary processing platform is above a distress level. (DePrado- Paragraph 82, trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes)  

Claims 3,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez de Prado (USPGPUB 2012/0143741) hereinafter referred to as DePrado   further in view of Felton (USPGPUB 2014/0052835).
In regard to Claim 3 	 DePrado Paragraph 82 disclosed wherein trade timing processor 506 serves as a gateway to the exchange data interface 508, through which market orders are placed with an exchange system 300. The trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes. DePrado Paragraph 99 disclosed wherein predatory traders that 
 DePrado disclosed (re. Claim 3) a high-volume transaction queuing system comprising: a processor; a memory communicatively coupled to a primary back-end processing platform (DePrado-Paragraph 89, exchange system 900   ) for processing transactions ; and an instruction set stored in memory that causes the processor to:
 

receive and pre-process a plurality of transactions; (DePrado-Paragraph 92, trading network interface 906 is configured to receive requests to buy and sell securities, including requests made on behalf of position takers and those made on behalf of market makers ) 
 send the pre-processed plurality of transactions to the primary processing platform for processing the plurality of transactions;(DePrado-Paragraph 72, settlement processor 312 is used by the exchange system 300 to settle various transactions effectuated or facilitated by the exchange system 300 )  
monitor at least one performance parameter of the primary transaction processing computer platform for processing the plurality of transactions; (DePrado-Paragraph 89, pacing control provided by the system 900,Paragraph 94, degree of favoritism shown to buy orders may vary depending on the exact value of the informed trading metric , Paragraph 99, Monitoring a metric) 
If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination )
While DePrado substantially disclosed the claimed invention DePrado did not disclose (re. Claim 3) placing at least a portion of the plurality of transactions in a queue in memory in response to the performance parameter for the primary transaction processing computer platform is at a distress level. 
Felton Paragraph 77 disclosed queue engine 80 is configured to queue any number of clients (e.g., 95a-n) for any particular web page hosted by a host 100a. The queue engine 80 may be configured to simultaneously maintain and manage plural different queues for plural different websites from any number of hosts 100a-n, with any number of clients in each of the queues.
Felton Paragraph 52 disclosed data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page; provide queue data (e.g., position in the queue, estimated wait time, etc.) to each of the clients in the queue; receive polling from the clients and provide updated queue data based on the polling.
data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page )
DePrado  and Felton are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Felton into DePrado.  The motivation for the said combination would have been to enable intelligently handling web page requests when a host is temporarily unavailable. (Felton-Paragraph 17)

DePrado-Felton disclosed (re. Claim 3)  placing at least a portion of the plurality of transactions in a queue in memory  (Felton- Paragraph 52,data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page ) in response to the performance parameter for the primary processing platform is at a distress level. (DePrado-Paragraph 84, If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination )
DePrado-Felton disclosed (re. Claim 3)  in response to the performance parameter   (DePrado-Paragraph 89, pacing control provided by the system 900,Paragraph 94, degree of favoritism shown to buy orders may vary depending on the exact value of the informed trading metric , Paragraph 99, Monitoring a metric)  of the primary transaction processing computer platform for processing the plurality of transactions indicating a distress condition, ( De-Prado- Paragraph 5, forestall predatory trading based on elevated market levels of informed trading, or high levels of flow toxicity. The Examiner notes that the high levels of toxicity is equivalent to an indicator of a drop in the performance of the broker system ,that is, leading to a crash in the system     )  stopping the flow of at least a portion of the plurality of transactions,  ( DePrado-Paragraph 82, all trades will be halted unless specifically authorized to proceed, if the informed trading metric falls below the default value )    and placing the plurality of transactions in a queue. (Felton- Paragraph 52,data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page )

In regard to Claim 14 	 Claim 14  (re. a non-transitory machine-readable medium) recites substantially similar limitations as Claim 3.  Claim 14 is rejected on the same basis as Claim 3.

Claims 4-8,12-13,15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez de Prado (USPGPUB 2012/0143741) hereinafter referred to as DePrado further in view of Felton (USPGPUB 2014/0052835) further in view of Douglas (USPGPUB 2014/0025535). 	In regard to Claim 4,15 	DePrado-Felton disclosed (re. Claim 4,15) placing a portion of the plurality of transactions in the queue in memory. (Felton- Paragraph 52,data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page )
While DePrado-Felton substantially disclosed the claimed invention DePrado- Felton did not disclose (re. Claim 4,15) set an order status to queued for the at least a portion of the plurality of transactions in the queue in memory. 
Douglas Paragraph 72 disclosed wherein orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710.
Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704…orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710) 
DePrado, Felton and Douglas are analogous art because they present concepts and practices regarding high demand order processing. At the time of the filing date of the claimed invention it would have been obvious to combine Douglas into DePrado-Felton.  The motivation for the said combination would have been to enable asynchronous order processing having the ability to scale out capacity by fast-provisioning order-taking servers to ensure that the user-experience goals are met by dynamically adjusting the server footprint based on actual experienced traffic.(Douglas-Paragraph 23)

  DePrado-Felton-Douglas disclosed (re. Claim 4,15) set an order status to queued ( Douglas-Paragraph 72 , Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704…orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710)  for the at least a portion of the plurality of transactions in the queue in memory. (Felton- Paragraph 52,data analytics processing; transaction processing; and web page request queuing. The web page request queuing workload/function operates to perform one or more of the processes of the queue engine 80 to: maintain a queue of clients (e.g., browsers) that have received a custom error page from a host (e.g., HTTP server) for a particular web page )	In regard to Claim 5,16 	DePrado-Felton-Douglas disclosed (re. Claim 5,16) submit another plurality of transactions ( Douglas-Paragraph 72 , Orders imported from the flat file  ) from the queue to the primary processing platform; (Felton-Paragraph 73, script causes the browser 110 to automatically re-submit the HTTP request and the token to the host 100a at step "I". Upon receiving the re-submitted HTTP request with the token at step "I", the host 100a processes the HTTP request and delivers the requested web page to the client 95a at step "J". ) and monitor the at least one performance parameter for the primary processing platform for the plurality of transactions from the queue. (DePrado-Paragraph 84, If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination )
	In regard to Claim 6,17 	DePrado-Felton-Douglas disclosed (re. Claim 6,17) submit another plurality of transactions ( Douglas-Paragraph 72 , Orders imported from the flat file  )  from the script causes the browser 110 to automatically re-submit the HTTP request and the token to the host 100a at step "I". Upon receiving the re-submitted HTTP request with the token at step "I", the host 100a processes the HTTP request and delivers the requested web page to the client 95a at step "J". ) monitor the at least one performance parameter for the primary processing platform for the plurality of transactions from the queue; (DePrado-Paragraph 84, If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination )  keep transactions in the queue in response to the performance parameter for the primary processing platform still being at a distress level. (DePrado-Paragraph 89, pacing control provided by the system 900,Paragraph 94, degree of favoritism shown to buy orders may vary depending on the exact value of the informed trading metric , Paragraph 99, Monitoring a metric, Paragraph 82, trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes)  	In regard to Claim 7,18 	  DePrado-Felton-Douglas disclosed (re. Claim 7,18) submit another plurality of script causes the browser 110 to automatically re-submit the HTTP request and the token to the host 100a at step "I". Upon receiving the re-submitted HTTP request with the token at step "I", the host 100a processes the HTTP request and delivers the requested web page to the client 95a at step "J". )  monitor the at least one performance parameter for the primary processing platform for the plurality of transactions from the queue; (DePrado-Paragraph 84, If the informed trading metric data falls within a predetermined interval or an interval indicated in the trading instructions (decision block 606), the broker system 500 submits the order to an exchange for matching and execution at standard speed , Paragraph 98, either matching orders with a buy bias (step 1008) or matching orders without a bias (step 1010) based on the determination ) send transactions in the queue to the primary processing platform in response to the performance parameter for the primary processing platform above a distress level. (DePrado-Paragraph 89, pacing control provided by the system 900,Paragraph 94, degree of favoritism shown to buy orders may vary depending on the exact value of the informed trading metric , Paragraph 99, Monitoring a metric, Paragraph 82, trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes)  	In regard to Claim 8 	 DePrado-Felton-Douglas disclosed (re. Claim 8) send received transactions to trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes)  	In regard to Claim 12 	 DePrado-Felton-Douglas disclosed (re. Claim 12) determines the distress level on the basis of a percentage of successfully submitted transactions accomplished by the primary processing platform over a selected amount of time. (DePrado-Paragraph 82 ,trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes.)	In regard to Claim 13 	 DePrado-Felton-Douglas disclosed (re. Claim 13) determines the distress level on the basis of a time necessary to process a submitted transactions at the primary processing platform over a selected amount of time. (DePrado-Paragraph 48, metric calculator 110 calculates buy and sell volumes using one-minute time bars, though other duration time aggregations (e.g., 10 seconds, 2 minutes, or 5 minutes)  ) In regard to Claim 19 	 DePrado-Felton-Douglas disclosed (re. Claim 19)  setting an order status to submitted for the plurality of transactions sent from the queue in memory to the primary processing platform. ( Douglas-Paragraph 72 , Orders imported from the flat file may have an OPEN 702 status. If there are no more digital rights available the order is WAITLISTed 704…orders that are awaiting import into the global commerce system are PENDING 708. PENDING orders awaiting a response from the global commerce system are PROCESSING 710)
In regard to Claim 20 	 DePrado-Felton-Douglas disclosed (re. Claim 20) a switch under the control of the order taker, (Felton- queue engine 80  ) wherein the instruction set enables the switch to place transactions in a queue in memory (Felton-Paragraph 65, script causes the browser 110 to automatically contact the queue engine 80 and request inclusion in a queue associated with the web page that is the subject of the initial HTTP request )  in response to the performance parameter for the primary processing platform is at a distress level. (DePrado- Paragraph 82, trade timing processor 506 is configured to identify informed trading metric limitations in submitted orders, i.e. orders which incorporate a threshold informed trading metric value above which the order will be withheld until the informed trading metric value falls below the threshold or an expiration date associated with the order passes)  	In regard to Claim 21 	DePrado-Felton-Douglas disclosed (re. Claim 21) pausing for a selected amount all trades will be halted unless specifically authorized to proceed, if the informed trading metric falls below the default value ) 	In regard to Claim 22 	 DePrado-Felton-Douglas disclosed (re. Claim 22) placing transactions received after the switch has been enabled into the queue. (Felton-Paragraph 65, script causes the browser 110 to automatically contact the queue engine 80 and request inclusion in a queue associated with the web page that is the subject of the initial HTTP request )  

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444